Name: 79/93/EEC: Commission Decision of 29 December 1978 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  Europe;  marketing
 Date Published: 1979-01-31

 Avis juridique important|31979D009379/93/EEC: Commission Decision of 29 December 1978 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) Official Journal L 022 , 31/01/1979 P. 0017 - 0018COMMISSION DECISION of 29 December 1978 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (Only the English text is authentic) (79/93/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 78/55/EEC of 19 December 1977 (2), and in particular Article 15 (2) and (3) thereof, Having regard to the application lodged by the United Kingdom, Whereas under Article 15 (1) of the said Directive, seeds and propagating material of varieties of agricultural plant species which have been officially accepted during 1976 in one or more Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1978, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) thereof provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the United Kingdom has applied for such authorization for a certain number of varieties; Whereas the varieties listed in this Decision have been the subject of official growing trials in the United Kingdom ; whereas the results of these trials have led the United Kingdom to decide that these varieties are not sufficiently distinct or homogeneous there; Whereas, in respect of the variety Visti (Italian ryegrass), the results of the trials show that in the United Kingdom, when compared with the national rules governing the acceptance of varieties there, which apply as part of current Community provisions, it is not distinct from other varieties accepted therein (Article 15 (3) (a), first case, of the said Directive); Whereas in respect of the variety Arminda (common wheat), the results of the trials show that in the United Kingdom, when compared with the national rules governing the acceptance of varieties there, which apply as part of current Community provisions, this is not sufficiently homogeneous with regard to a certain number of characteristics therein (Article 15 (3) (a), third case, of the said Directive); Whereas, therefore, the application of the United Kingdom in respect of these varieties should be granted in full; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1979 common catalogue of varieties of agricultural plant species. I. Fodder plants: Lolium multiflorum Lam. Visti II. Cereals: Triticum aestivum L. Arminda Article 2 The authorization under Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 3 The United Kingdom shall notify the Commission of the date from which it makes use of the authorization (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 16, 20.1.1978, p. 23. under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the United Kingdom. Done at Brussels, 29 December 1978. For the Commission Finn GUNDELACH Vice-President